Citation Nr: 0841883	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-28 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of skull fracture with left facial paralysis.  

2.  Entitlement to service connection for macular 
pucker/epiretinal membrane of the left eye, to include as 
secondary to the service-connected dry eye syndrome.  

3.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to April 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in May 2008.  The 
hearing transcript has been associated with the claims file.

The issues of service connection for macular 
pucker/epiretinal membrane of the left eye and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left facial paralysis has been assigned the 
highest available schedular disability ratings; there is no 
evidence of exceptional factors to warrant referral for 
consideration of an extra-schedular evaluation and a separate 
rating is not warranted.






CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of skull fracture with left facial paralysis have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8207 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In February 2005, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide, or ask the VA to obtain for 
his claim of increased rating for residuals of fractured 
skull.  The Board notes that the veteran was not specifically 
informed to submit medical or lay evidence demonstrating the 
effect a worsening of his condition has on his employment and 
daily life.  The Board finds that no prejudice resulted, 
however, because the veteran was told to submit any evidence, 
to include his own statement, "describing his symptoms, 
their frequency and severity, and other involvement, 
extension and additional disablement caused by [his] 
disability," which would include any impact on the veteran's 
employment and daily life.  

In May 2008, the veteran was notified that disabilities are 
rated on the basis of diagnostic codes and was told of the 
need to present evidence to meet the rating criteria and to 
establish an effective date of an award.  Although the notice 
letter postdated the initial adjudication, no prejudice 
resulted as the claim was subsequently readjudicated without 
taint from the prior decision.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

The specific rating criteria for evaluating the disability 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the veteran in the July 2005 
Statement of the Case.  Although the veteran was not sent an 
independent letter providing notice of this information, the 
records indicates that no prejudice resulted.  The claim was 
readjudicated after this notice was provided, the veteran was 
able to effectively participate extensively in the appeals 
process, and the veteran had ample time to submit evidence.  
The evidence indicates that the veteran was fully aware of 
what was necessary to substantiate this claim.  VA has also 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining all 
reported medical records, providing a VA examination, and 
providing a personal hearing.  Consequently, the Board finds 
that the claim is ready for adjudication.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran is currently assigned a 30 percent rating for 
residuals of skull fracture with paralysis of the seventh 
cranial nerve under the provisions of Diagnostic Codes 8207.  
See 38 C.F.R. § 4.124a.  

The current evaluation of 30 percent is the maximum schedular 
rating for paralysis of the seventh (facial) cranial nerve; 
consequently a higher rating is not available under DC 8207.  

The Board has considered whether extraschedular consideration 
is warranted.  The rating schedule represent as far as is 
practicable, the average impairment of earning capacity. 
 Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The RO considered an extraschedular evaluation under the 
provisions of 
38 C.F.R. § 3.321(b)(1) and determined referral for 
extraschedular consideration was not warranted in this case.  
The Board agrees.  A rating has been assigned that 
contemplates the disability and symptomatology of the 
veteran's disability resulting from paralysis of the seventh 
cranial nerve.  The evidence does not indicate that the 
paralysis of the seventh cranial nerve has necessitated 
frequent, let alone any periods of hospitalization, that it 
causes marked interference with employment, or that it 
otherwise produces unrecognized impairment suggesting 
extraschedular consideration is warranted.  The Board notes 
that the veteran has reported that he is unable to find 
employment secondary to the paralysis of the seventh cranial 
nerve.  The evidence does not contain any competent medical 
opinions corroborating that opinion, however; rather, the 
record indicates that the only evidence indicating that the 
veteran is unable to work due to the paralysis of the seventh 
cranial nerve is the veteran's own statements, and as a 
layperson, the veteran is not competent to make such a 
finding.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  There are no manifestations of the veteran's 
paralysis of the seventh cranial nerve that have not been 
contemplated by the rating schedule and assigned an adequate 
evaluation based on evidence showing the symptomatology 
and/or disability.  Therefore, no referral for extraschedular 
consideration is required and no further analysis is in 
order.  

The Board has also considered whether a separate rating is 
warranted.  The evidence of record includes the veteran's 
long-standing history of "runny nose" since the skull 
fracture in service, which has been diagnosed as chronic 
rhinorrhea and chronic vasomotor rhinitis with deviation of 
the nasal septum.  See, e.g., April 1955 separation 
examination; June 1955 and June 2005 VA examination records; 
April 2008 VA treatment record.  

A June 1955 VA examiner opined that the "running of the 
nose" was a manifestation of the in-service skull fracture 
(and facial neuropathy) as well as an autonomic concomitance.  
In May 2005, a VA otolaryngologist reported that "some of 
the facial nerve fibers and its ganglion can be affected by 
the fracture and affect the left side of the nose causing it 
to secrete more than usual."  Subsequently in June 2005, a 
VA examiner reported that he could not "resolve the issue of 
chronic rhinorrhea as being secondary to [the in-service 
fracture] without resort to mere speculation, but in view of 
the extensive nature of the injury sustained, it is certainly 
a possibility that [the veteran's] nasal problems could be 
related to some effect from the fracture of the skull."  The 
examiner then added that, in reviewing the claims file, it 
was evident that the veteran had reported rhinorrhea since 
discharge, which would certainly make it more likely to be 
service-related.  

The Board notes that the RO has conceded that the rhinorrhea 
is a residual of the in-service skull fracture but has denied 
the award of a separate compensable rating; instead, the RO 
subsumed the rhinorrhea into the current evaluation for the 
in-service skull fracture.  See July 2005 Rating Decision.  

Diagnostic Codes 6522, which rates vasomotor rhinitis, 
provides a compensable rating for a 50 percent obstruction of 
both nasal passages or complete obstruction of one nasal 
passage.  See 38 C.F.R. § 4.97, DC 6522.  See also 38 C.F.R. 
§ 4.97, DC6502 (rates traumatic deviation of the septum).

After review of the evidence, the Board finds that a separate 
compensable rating is not warranted for the veteran's 
rhinorrhea.  The medical records consistently indicate that 
the veteran has "adequate" nasal airways, with only a 25 
percent obstruction of the left nasal passage and a 
"slight" deviation to the left.  See, e.g., May 2005, 
September and October 2006, and April 2008 VA treatment 
records; June 2005 VA examination record.  There is no 
indication that the veteran has complete blockage of the left 
nasal passage or at least 50 percent blockage of both nasal 
passages for which a compensable rating could be assigned.  
Consequently, the Board finds that a separate rating is not 
warranted for rhinorrhea at this time. The Board notes that 
the evidence also does not indicate the existence of any 
other symptoms which would warrant a separate compensable 
rating at this time.    

In sum, the Board finds that the criteria for a rating in 
excess of 30 percent, to include via granting extraschedular 
or separate ratings, have not been met.  Thus, the veteran's 
claim for an increased rating is denied.  


ORDER

A rating in excess of 30 percent for paralysis of the seventh 
cranial nerve is denied.  


REMAND

Further development is needed on the claim of service 
connection for macular pucker/epiretinal membrane in the left 
eye.  A review of the record suggests that there are 
outstanding treatment records that should be requested.  An 
April 2001 VA treatment record indicates that the veteran 
previously received VA medical treatment in December 1999; 
the record does not contain any treatment records dating 
prior to April 2001, however.  .On remand, the AMC should 
obtain all outstanding VA treatment records.  Additionally, 
the Board notes that the April 2001 VA treatment record 
reports the veteran's history of having a macular scar in the 
left eye and age-related macular degeneration in both eyes.  
It is unclear whether these diagnoses were made at a VA 
medical facility or a private medical facility.  In case the 
diagnoses were made at a private facility, the Board finds 
that the AMC should ask the veteran to provide information on 
the location of any outstanding private treatment records, 
particularly those dating prior to April 2001.  

The Board also notes that the veteran, at his May 2008 
hearing, indicated that he believed the macular 
pucker/epiretinal membrane was secondary to his service-
connected dry eye syndrome.  On remand, the AMC should obtain 
an opinion from an appropriate medical professional to 
determine if there is a link between the service-connected 
dry eye syndrome and the macular pucker/epiretinal membrane. 

Because the claim of TDIU is inextricably intertwined with 
the issue of service connection for macular pucker/epiretinal 
membrane, the issue of TDIU is held in abeyance pending 
completion of the development discussed below.  See Hoyer v. 
Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain all outstanding 
relevant VA treatment records, 
particularly those dating prior to April 
2001 and should ask the veteran about the 
existence of any outstanding private 
treatment records.  

2.  The AMC should obtain an opinion from 
a VA physician as to whether it is at 
least as likely as not that the left eye 
macular pucker/epiretinal membrane is 
related to the service-connected dry eye 
condition.  The claims file should be 
provided to and reviewed by the VA 
physician for this purpose.  A rationale 
for the opinion should be provided.  If 
it is impossible to give an opinion on 
this matter, the physician should so 
state.  Review of the claims folder 
should also be acknowledged.  If the 
reviewer deems reexamination necessary, 
this should be done.

3.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


